DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendments 
The Amendments to the Claims filed 05/06/2021 have been entered. The minor informalities have been addressed by amendments and objections to claims 1 and 20 thereto are withdrawn accordingly.

Examiner’s Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner's amendment was given in a telephone interview with Ms. Priscilla T. Reyes on July 1, 2021.  

The application has been amended as follows:
Claim 3
Line 1, “The process according to claim 1 

Claim 9
H2, CO, CO2, and C1-C3 gases”-----------------------------

Claim 16
Line 2, ---------------“comprises a solid 

Claim 17
Line 4, “a) 
Line 9, “b) 
Line 10, “c) 

Cancel claim 2.

Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1 and 3-20. A process for producing liquid hydrocarbon products from at least one of a biomass-containing feedstock and a biomass-derived feedstock, said process comprising the steps of: (a) contacting the biomass-containing and/or biomass-derived feedstock with a hydropyrolysis catalyst composition and molecular hydrogen in a hydropyrolysis reactor vessel at a temperature in a range of from 350 to 600°C and a pressure in a range of from 0.50 to 7.50 MPa, to produce a product stream comprising partially deoxygenated hydropyrolysis product, H2O, H2, CO2, CO, C1 - C3 gases, char and catalyst fines; (b) removing all or a portion of the char and catalyst fines from the product stream; and (c) hydroconverting all or a portion of the 2O, CO2, CO, H2, and C1 - C3 gas generated in step a), to produce a vapour phase product comprising substantially fully deoxygenated hydrocarbon product, H2O, CO, CO2, and C1 - C3 gases, d) wherein the hydropyrolysis catalyst composition and the one or more hydroconversion catalyst compositions are a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content reduction-sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step, is considered novel. 
The closest prior art to Marker et al. (US 2013/0338412 A1) disclose a process for producing liquid fuels from biomass (Abstract), wherein the process comprises (paragraphs [0022]-[0040]; please refer to the process scheme in Fig. 1) a hydropyrolysis reaction in the presence of a hydropyrolysis catalyst and a hydroconversion reaction in the presence of a hydroconversion reactor (#11, Fig. 1), wherein a hydropyrolysis catalyst comprises a supported, sulfided NiMo catalyst wherein the support material comprises silica-alumina (i.e., a porous material) (paragraph [0033]), and a hydroconversion catalyst comprises a sulfided NiMo catalyst (paragraph [0038]). But Marker does not disclose the hydropyrolysis catalyst composition and/or the one or more hydroconversion catalyst compositions are a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content 
Other pertinent prior art to Dindi et al. (US 8,084,655 B2) disclose a process for converting renewable resources into paraffins (Abstract). Dindi discloses a conversion of feedstock comprising fatty acids in triglycerides (i.e., an oxygenates) into linear alkanes via hydrodeoxygenation (HDO) in the presence of a catalyst, wherein the hydrodeoxygenation comprises steps including hydrodeoxygenation, hydroisomerization and/or hydrocracking (col. 1, lines 38-48), wherein the catalyst comprises a mixed oxide support such as silica, alumina and zeolite and active metals such as NiMo (col. 3, line 33 thru col. 4, line 49) and wherein the catalyst preparation procedure comprises drying, reducing and sulfiding steps (col. 10, line 42 thru col. 11, line 20). But Dindi does not disclose two-step conversion process of biomass into liquid hydrocarbon products and does not discloses the hydropyrolysis catalyst composition and/or the one or more hydroconversion catalyst compositions are a sulfurized catalyst composition comprising a porous support and one or more catalytically active metals selected from Group VI and/or Group VIII of the Periodic Table, and wherein a precursor to the sulfurized catalyst composition was subjected to at least one combined volatile content reduction-sulfurizing step and not subjected to calcination prior to the at least one combined volatile content reduction-sulfurizing step. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNGSUL JEONG whose telephone number is (571)270-1494.  The examiner can normally be reached on Monday-Friday 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YOUNGSUL JEONG/Primary Examiner, Art Unit 1772